Appeal from order entered on October 21, 1963, denying defendant Housing Authority’s motion to dismiss the complaint seeking judgment declaring illegal and discriminatory defendant’s specifications for facing brick to be used in the construction of housing projects, unanimously dismissed as moot, without costs. Defendant has always contended that the specifications complained of did not in any respect improperly or illegally restrict plaintiff from bidding freely to supply the types of bricks specified. As -discussed and proposed, however, during the course of the argument of this appeal, defendant has voluntarily and satisfactorily modified the allegedly offending specifications so as to remove any doubt on that score. Concur — Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.